DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/US2017/023647, filed March 22, 2017, which claims the benefit of an effective US filing date from US Provisional Application 62/311,781, filed March 22, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted May 29, 2019 and July 20, 2020  were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 


Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-4, 6, 11-14, 31-34 and 37-40, in the reply filed February 11, 2021 is acknowledged.  New claims 46-51 also fall within the scope of the subject matter encompassed by Group I.  Further, Applicant’s election of oxymorphindole as the DOR agonist and loperamide as the MOR agonist in the same reply is also acknowledged.  The elected species read on each of claims 1-4, 6, 11-14, 31-34, 37-40 and 46-51 within the elected group. Because applicant did not distinctly and specifically point out the supposed errors in the 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the claimed invention based on the elected species above, wherein: the elected species was not found to be allowable over the prior art. For the purposes of compact prosecution, the scope of the search and examination herein also includes compositions and methods where ketamine is the DOR agonist. Since the scope described herein was not found to be in condition for allowance, it has not been expanded further.  

Status of Claims
Currently, claims 1-4, 6, 11-14, 31-34, 37-40 and 46-51 are pending in the instant application, all of which read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12, 31, 32, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al., Bioorganic & Medicinal Chemistry, 26 (2018), pp. 4410-4427.

The prior art teaches a combination of ketamine and loperamide for the treatment of peripheral neuropathic pain (see claims 1, 2, and 10, and paragraphs [0053]-[0054]).  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 11-14, 31-34, 37-40 and 46-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al., British Journal of Pharmacology, 172, 2015, pp. 642-653 and US 2004/1052689 (Chen).
Applicant’s invention is directed to a composition comprising a mu-opioid receptor (MOR) agonist that is excluded from the CNS (elected loperamide), and delta-opioid receptor (DOR) agonist (elected oxymorphindole), and a pharmaceutically acceptable carrier, as well as a method of using the composition to treat pain.

A)	Determining the scope and contents of the prior art:  
Regarding claim 1, Schuster discloses a composition (Schuster, Pg. 644 Right Column Paras. 2-4 and Pg. 645 Left Column Para. 1 MOP and DOP receptor agonist formulation delivered intrathecally in mice as a spinal analgesic) comprising 1) a mu-opioid receptor (MOR) agonist (Schuster, Pg. 644 Right Column Paras. 2-4 and Pg. 645 Left Column Para. 1 MOP and DOP receptor agonist formulation delivered intrathecally in mice as a spinal analgesic 
 B)	Ascertaining the differences between the prior art and the claims at issue.
The primary reference differs in that Schuster fails to explicitly disclose a MOR agonist that is excluded from the CNS.
C) Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield 
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute any known MOR agonist for another active agent known to have the same function/utility.  To this end, the instantly claimed species of loperamide was explicitly taught as by Chen. Chen is in the field of opioid receptor stimulating compositions for treating pain (Chen, Abstract; Para. [0092]), and teaches a mu-opioid receptor (MOR) agonist that is excluded from the CNS (Chen, Para. [0489] 4-Tetrazolyl-4-phenylpiperidine Compounds are agonists for stimulating an opioid receptor; Para. [0092] "opioid receptor" means a delta -opioid receptor; Paras. [0196];[0198] Pg. 9 Left Column the 4-Tetrazolyl-4-phenylpiperidine Compound of formula (la) with compound number AFE wherein G is —CH2C(O)NH2 and R1 is —C(O)N(CH3)2 is inherently the compound 4-[4-(2-carbamoylmethyl-2H-tetrazol-5-yl)-4-phenylpiperidin-1-yl]-N,N-dimethyl-2,2-diphenylbutyramide which is a mu-opioid receptor (MOR) agonist that is excluded from the CNS; Please See Current Application, PCT/US2017/023647, Pg. 10 Lns. 2-4 "mu-opioid receptor (MOR) agonist that is excluded from the CNS is 4- [4-(2-carbamoylmethyl-2H-tetrazol -5-yl)-4-phenyl-piperidin-1-yl]-N,N-dimethyl-2,2- diphenylbutyramide"; In addition, Chem teaches (Para. [0532]) the composition includes loperamide or diphenoxylate as anti-
Therefore, it would have been prima facie obvious at the time of filing for one of ordinary skill in the art to use the combination of active ingredients suggested by the references, which requires only the combination of elements already known in the prior art to have the same pharmacological utility (i.e. MOR or DOR agonists known to be useful when administered to patients having neuropathic pain), with a reasonable expectation of success.  


Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699